                Case 20-10343-LSS             Doc 5964        Filed 08/11/21        Page 1 of 20



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    BOY SCOUTS OF AMERICA AND                                   Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,
                                                                Jointly Administered
                                  Debtors.
                                                                Re: D.I. 5485, 5488, 5488-1, 3265


  PCVA CLAIMANTS’ SUPPLEMENTAL OBJECTION TO THE ADEQUACY OF
DEBTORS’ DISCLOSURE STATEMENT IN SUPPORT OF AMENDED CHAPTER 11
 PLAN OF REORGANIZATION AND OBJECTION TO THE DEBTORS’ REVISED
            PROPOSED SOLICITATION PROCEDURES ORDER

                                             I. INTRODUCTION

         1.      On May 6, 2021, the Claimants represented by Pfau Cochran Vertetis Amala PLLC

(the “PCVA Claimants”) filed their Objection to the Adequacy of Debtors’ Disclosure Statement

in Support of Amended Chapter 11 Plan of Reorganization (Dkt. No. 3265).

         2.      On July 2, 2021, the Debtors filed the Fourth Amended Chapter 11 Plan of

Reorganization for Boy Scouts of America and Delaware BSA, LLC (Dkt. No. 5484) (“the Plan”),1

the Amended Disclosure Statement for the Fourth Amended Chapter 11 Plan of Reorganization

for Boy Scouts of America and Delaware BSA, LLC (“the Disclosure Statement”) (Dkt. No. 5485),

and the Notice of Filing of Revised Proposed Solicitation Procedures Order (“the Solicitation

Procedures”) (Dkt. No. 5488). On July 7, 2021, the Debtors filed the Third Amended Notice of

Hearing to Consider Approval of Disclosure Statement and Solicitation Procedures for the Fourth

Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC,

(Dkt. No. 5527) and noted that “[t]o the extent any party has already filed an objection to the




1
 Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Plan. Statutory references
are to the Bankruptcy Code unless otherwise noted.
                                                          1
              Case 20-10343-LSS            Doc 5964   Filed 08/11/21    Page 2 of 20



Disclosure Statement consistent with the procedures prescribed in the Prior Notice, it does not

need to refile such objection.” Dkt. No. 5527 at 1.

       3.      The PCVA Claimants re-assert and restate the facts, legal arguments, and

objections made in their prior objection (Dkt. No. 3265), and object to the Disclosure Statement

and the Solicitation Procedures for the additional reasons stated below. The PCVA Claimants’

prior objection included examples of specific claims they hold that also illustrate the concerns

raised in this Supplemental Objection. Dkt. 3265 at 2-10.

                              II. SUPPLEMENTAL OBJECTION

       4.      The Plan is not nearly ready to be put out for a vote. Many questions the PCVA

Claimants and others have raised in their prior Objections involve fundamental features of the

Plan, including the mechanisms for the treatment of Local Councils, Chartered Organizations, and

insurance rights and insured claims. Those questions remain unanswered, leaving the PCVA

Claimants without adequate information to make an informed judgment regarding the Plan. See §

1125(a)(1), (b).

       5.      The PCVA Claimants file this Supplemental Objection to point out additional

critical flaws that, if unremedied, will render it impossible to confirm the Plan because the

solicitation and vote tabulation will have been conducted in an unlawful manner. In particular,

there are five crucial points made here:

               (i) vote tabulation procedures must reflect the enormous differences between the

       values of claims to prevent the overwhelming number of very low value claims (including

       claims that are time-barred under applicable non-bankruptcy law for whom the Plan and

       the TDP are a windfall) from swamping the votes of abuse survivors presently holding

       large claims enforceable under state law who will bear the burden of that windfall;

               (ii) vote tabulation procedures and the TDP itself must distinguish among claimants

       based on which Local Council (if any) is alleged to be co-liable with the Debtors, to avoid
                                                  2
       Case 20-10343-LSS            Doc 5964   Filed 08/11/21      Page 3 of 20



those holding claims against financially weak and underinsured Local Councils from

swamping the votes of abuse survivors with viable claims against financially strong or

well-insured Local Councils, otherwise the burden of extending the Channeling Injunction

to all Local Councils will fall entirely on the subset of claimants with valid claims against

more asset-rich Local Councils;

        (iii) the Disclosure Statement must incorporate adequate information about the

liquidation value of direct abuse claims against non-debtors released by the Plan so

individual claimants may assess the Debtors’ compliance with the best interests of the

creditors test;

        (iv) the identity of any third-party non-debtor Chartered Organization designated a

Protected Party under the Plan, its potential liability to claimants, and the contribution

being made to obtain the protection of this Court’s Channeling Injunction, must be

disclosed and the votes of affected creditors separately tabulated, before the Channeling

Injunction is issued by the Court.       Alternatively, if a settlement with a Chartered

Organization is reached post-confirmation that provides for the Court’s Channeling

Injunction to be modified to designate the Chartered Organization as a Protected Party, the

same material information must be disclosed and then all affected claimants must be given

notice and an opportunity for a hearing to assess the fairness of such post-confirmation

settlement to the affected claimants before the modification becomes effective, otherwise

impacted creditors will have no right to vote on that relief, and this Court will not be asked

to (or be in a position to) find that the expansion of its Channeling Injunction to cover a

new Protected Party is fair and equitable or that an overwhelming number of impacted

creditors support the relief; and

        (v) the Disclosure Statement must incorporate adequate information about the

material risks arising from coverage positions asserted by liability insurers for the Debtors
                                           3
                Case 20-10343-LSS        Doc 5964       Filed 08/11/21     Page 4 of 20



       and non-debtors that, if successful, in whole or in part, could substantially limit or eliminate

       insurer contributions and significantly reduce amounts claimants could recover from the

       Trust.

       Unless these five issues are appropriately dealt with prior to solicitation, the defective

solicitation will result in a nonconfirmable Plan regardless of the extent of abuse survivor support

manifested through the defective voting procedures.

A.     Weighted Voting.

       6.       Section 1126 contains two voting thresholds that must be satisfied in order to

confirm a chapter 11 plan consensually—one half in number and two-thirds in amount to ensure

that the plan achieves creditor support both by reference to the number of claims, but also by

reference to the amount of liability represented by those claims. NORTON BANKRUPTCY LAW AND

PRACTICE 3D § 110:19 (William L. Norton III ed.) (“The requirement of Code § 1126 that a plan

be accepted by two-thirds in amount protects the holders of large claims, while the majority-in-

number requirement protects the holders of smaller claims.”). Such a mechanism prevents a plan

supported by many small claims from being confirmed without the support of a supermajority of

those holding the bulk of the economic stake in the outcome.

       7.       The Debtors estimate that of their 82,500 abuse survivor claims, Disc. Stmt. (Dkt.

No. 5485) at 72, only 14,000 identify an alleged abuser and are not presumptively time-barred to

varying degrees depending upon the state law applicable to the claim, whereas approximately

59,500 abuse survivor claims are presumptively time-barred. Id. at 74, 76 & Exhibit F. The TDP

adjusts the value of time-barred claims to reflect the strength of the Debtors’ (and their insurers’)

statute of limitations defense. But the Solicitation Procedures, at ¶ 25, without any citation to legal

authority or supporting argument, allow, for voting purposes, all direct abuse claims at $1

regardless of timeliness, and regardless of TDP value. In so doing, the Debtors ignore the mandate



                                                    4
                Case 20-10343-LSS              Doc 5964        Filed 08/11/21        Page 5 of 20



of section 1126—to ensure that the Plan receives the support of claimants holding two-thirds of

the economic stake in the outcome.

        8.       Given the distribution of claims in this case, under the Solicitation Procedures it

would be theoretically possible for the Debtors to confirm a plan rejected by all 14,000 abuse

claimants with enforceable state law claims against the Debtors, and also compel the release of

their co-liable Local Councils, settling Chartered Organizations, and settling insurers, with only

the votes of those holding claims that are time-barred or otherwise incapable of being enforced

outside of bankruptcy against any of those entities. Moreover, under these tabulation and voting

protocols, this Court would have no mechanism for assessing the degree of actual creditor support

for the Plan from those holding valid enforceable claims.2

        9.       The Solicitation Procedures must differentiate among claims to give practical effect

to the two-thirds in amount requirement of § 1126. At a minimum, the votes of those holding time

barred claims should be segregated and weighted in accordance with their TDP discount value to

ameliorate the distortions that will result from the proposed vote tabulation protocol.

B.      Required Vote Tabulation that Reflects Whether Claimants Have Claims Against
        Particular Local Councils or Chartered Organizations.

        10.      The Solicitation Procedures (1) allow creditors who do not have a claim against a

non-debtor Local Council or Chartered Organization to vote on whether the current and future

claims against the non-debtor should be released and enjoined, even though they will not be

impacted by that release, and (2) fail to provide any mechanism for this Court (or a creditor) to

determine whether such relief was supported by a sufficient number of the creditors actually

impacted by the release being granted.




2
 Although there are presently no Chartered Organization settlements, if any such settlements are entered into, the same
voting and distributional concerns discussed herein with respect to Local Council settlements would likewise apply to
any Chartered Organizations that may seek to become Protected Parties under the Plan.
                                                           5
              Case 20-10343-LSS          Doc 5964      Filed 08/11/21     Page 6 of 20



       11.     The Court must eventually enter specific findings that any third-party release was

“overwhelmingly” supported by the creditors whose claims are impacted by the release. In re

Zenith Elecs. Corp., 241 B.R. 92, 110 (Bankr. D. Del. 1999); In re Lower Bucks Hosp., 471 B.R.

419, 456 (Bankr. E.D. Pa. 2012) (“A critical factor in assessing the confirmability of a plan that

includes a third-party release is whether the adversely affected class of creditors have manifested

their strong support for the plan through the plan voting process.”); In re Saxby's Coffee

Worldwide, LLC, 436 B.R. 331, 338 (Bankr. E.D. Pa. 2010) (a third-party release must be “widely

supported by the creditor constituency that includes the parties being restrained”); see also In re

Medford Crossings N., LLC, No. 07-25115, 2011 WL 182815, at *19 (Bankr. D.N.J. Jan. 20, 2011)

(declining to confirm a chapter 11 plan in part because “[t]he parties that would be restrained from

proceeding against the Third Party Releasees are receiving little or no distribution under the Plan

and would be precluded from asserting their claims against the Releasees.”). As Saxby’s Coffee

recognized: “[i]t is a very narrow legal realm in which a party’s legal rights may be restricted

because the needs of the many outweigh the rights of the few.” 436 B.R. at 338. The Solicitation

Procedures are not constructed in a way that allows the Court to make the required findings

regarding the support from affected creditors.

       12.     In re National Heritage Foundation, Inc., 478 B.R. 216, 230 (Bankr. E.D. Va.

2012), illustrates the importance of distinguishing between impacted and unimpacted creditors in

conferring third-party releases. In that case, the debtor argued a third-party release should be

approved because it was “overwhelmingly approved by the creditors.” Id. at 230. The Court

rejected the release because the votes that constituted the “overwhelming majority” were not cast

by creditors who were impacted by the release: “the class impacted by the Release Provisions (the

Donors) did not vote to accept the Plan; rather, the class that was to be paid in full under the Plan

(the Annuitants) voted to accept the Plan.” Id. at 230-31.



                                                   6
              Case 20-10343-LSS          Doc 5964       Filed 08/11/21    Page 7 of 20



C.     Required Disclosure Regarding the Pooling of Debtor and Non-Debtor Local Council
       Assets and Liabilities.

       13.     The Plan bars claimants from pursuing their claims against the approximately 251

non-debtor Local Councils organized as independent legal entities under separate management and

control in exchange for an aggregate contribution of $600 million, pools those funds with the other

Trust assets, and then allocates those funds among abuse claimants in accordance with the TDP

without regard to what recourse particular individual claimants have against which Local Councils.

Further, it contemplates a mechanism under which unrelated third parties (the Chartered

Organizations) who have independent tort liability to some but not all abuse claimants, may also

be granted a release that would be binding on all abuse claimants without regard to any disclosure,

voting, Court process or approval, or consent of those directly affected claimants who actually

suffered the tortious sexual assaults or abuse for which those third parties are responsible.

Presumably the proceeds of these settlements with Chartered Organizations will also be subject to

the general pooling of funds contemplated by the Plan and TDP and distributed without reference

to which claimants suffered the abuse at their hands.

       14.     Claimants’ state law rights against Local Councils and Chartered Organizations

vary enormously. Many claimants—a clear majority of those proposed to be solicited—have no

enforceable claim at all against these entities. These include claimants who have only a claim

against the Debtors themselves and the Debtors’ insurance, and claims that are time-barred under

applicable non-bankruptcy law. Other claimants have rights only against the estate and a particular

Local Council or Chartered Organization. Their Local Council or Chartered Organization may

have limited resources or responsibility under applicable law. But some claimants, including some

of the PCVA Claimants, may have strong claims against financially strong or well-insured Local

Councils or Chartered Organizations that have the ability to satisfy their claims in full or at least

in a greater measure than they may receive under the TDP. For claimants with no, or only weak


                                                   7
              Case 20-10343-LSS          Doc 5964      Filed 08/11/21     Page 8 of 20



claims, against third parties, or with claims against financially weak or underinsured third parties,

the Plan is a boon, providing them the opportunity for some recovery where the tort system might

leave them with none. For claimants of the second kind, the Plan destroys their right to pursue

solvent, well-insured entities and compels them to share the contribution from the released entity

with claimants who had no such right. The Plan ignores the range of nonbankruptcy outcomes

against the non-debtors, and effects a substantive consolidation of the Debtor and the Local

Councils, sharing the assets they are contributing pro rata among all claimants, without regard to

the entity against which the claimant actually has claims.

       15.     Because the claimants hold fundamentally different economic rights against the

various non-debtors, the pooling and third-party release features of the Plan violate § 1123(a)(4):

creditors with superior claims against more solvent non-debtors are being compelled to relinquish

those valuable claims, but are receiving the same treatment as those without such claims. In re

AOV Indus., Inc., 792 F.2d 1140 (D.C. Cir. 1986) is a leading case in point. There, a plan placed

all unsecured creditors in a single class sharing pro rata in a fund comprised of $800,000

contributed by the debtor, and $3,000,000 to be contributed by the creditors who were sponsoring

the plan. 792 F.2d at 1150. The debtor’s contribution would fund an approximate 4% dividend

for creditors; the creditor contribution an additional 13%. Id. Critically, the plan also provided

that creditors could receive the 13% creditor enhancement only by executing a release in favor of

the sponsoring creditors. Id. For the most part, creditors had only claims derivative of the debtors’

claims against the sponsoring creditors, but one creditor – Hawley Fuel Coal—objected to the plan

on the basis that, alone among creditors, Hawley asserted a direct guarantee claim against one of

the sponsoring creditors, a claim that was substantially more valuable than the derivative claims

held by the other unsecured creditors. Id. The D.C. Circuit agreed. Id. at 1151-52. Noting that

the “most conspicuous inequality that § 1123(a)(4) prohibits is payment of different percentage

settlements to co-class members,” the Court observed that the “other side of the coin of unequal
                                                   8
              Case 20-10343-LSS          Doc 5964      Filed 08/11/21      Page 9 of 20



payment, however, has to be unequal consideration tendered for equal payment.” Id. at 1152. The

Court explained:

               It is disparate treatment when members of a common class are required
               to tender more valuable consideration – be it their claims against
               specific property of the debtor or some other cognizable chose in
               action—in exchange for the same percentage of recovery. Id.

       16.     In recognizing these principles, the Third Circuit has observed that § 1123(a)(4)

“does not require precise equality, only approximate equality.” In re W.R. Grace & Co., 729 F.3d

311, 327 (3d Cir. 2013) (quoting In re Quigley Co., Inc., 377 B.R. 110, 116 (Bankr. S.D.N.Y.

2007)). “Certain procedural differences, such as a delay in receipt of distributions for some claims,

do not alone constitute unequal treatment.” In re W.R. Grace & Co., 729 F.3d at 327. But, here

the differences are not minor or procedural, nor is it unworkable to establish how claimants are

differentially affected; instead, the differences are substantive and may profoundly alter creditor

rights, conferring windfalls on some creditors and starkly prejudicing those with the strongest and

most collectible claims under nonbankruptcy law.

       17.      It may well be that claimants with rights against non-debtor Local Councils (and

Protected Parties) will agree to vote to release the Local Councils and share some or all of the

amounts they contribute with other claimants who do not have such rights as part of a general

pooling of assets and liabilities. Perhaps their vote to do so as a class could bind all class members

under some circumstances. But to force pooling of the proceeds of non-debtor settlements based

on lumping together a small number of claimants with rights against the wealthier, better-insured

settling Local Councils with vastly larger numbers of other claimants without such rights, and

giving each claimant one vote on the matter, violates not only the classification and voting

provisions in chapter 11, but also the equal treatment mandate of section 1123(a)(4).

       18.     Because claimants’ rights against the Local Councils fundamentally differ, the

Disclosure Statement must address at a minimum:

                                                   9
                 Case 20-10343-LSS             Doc 5964          Filed 08/11/21       Page 10 of 20



                  a.       Local Council assets and liabilities (including separate insurance assets);

                  b.       The claims asserted against each Local Council;

                   c.     Claimants’ estimated recovery against each Local Council (without regard to
               insurance shared with the Debtors); and

                  d.       The amount contributed by each Local Council for its release.

Only with that information can an individual claimant with claims against a financially strong or

well-insured Local Council make an informed judgment whether or not to accept the less favorable

treatment offered by the Plan, release the Local Councils, and agree to forego its claims under

nonbankruptcy law as against its responsible Local Council.

         19.      In addition, under the best interest of the creditors test, each claimant is entitled to

receive value under the Plan that is at least equal to its rights in liquidation. § 1129(a)(7). 3 In

making that calculation the Court must consider the value of rights against non-debtors that are

released under the terms of the Plan. See, e.g., In re Washington Mutual, Inc., 442 B.R. 314, 359-

60 (Bankr. D. Del. 2011) (“In a case where claims are being released under the chapter 11 plan

but would be available for recovery in a chapter 7 case, the released claims must be considered as

part of the analysis in deciding whether creditors fare at least as well under the chapter 11 plan as

they would in a chapter 7 liquidation.”); In re Quigley Co., 437 B.R. 102, 144-46 (Bankr. S.D.N.Y.

2010) (plan violated best interest test because the debtor’s liquidation analysis did not reflect that

some creditors would retain their rights to sue the solvent non-debtor parent in a chapter 7

liquidation, rights released under the chapter 11 plan). In Quigley, as here, the plan also violated



3
  The Debtors assert without authority that the best interests of the creditors test does not apply to them because the
Bankruptcy Code does not permit involuntary chapter 7 proceedings to be instituted against them. Disc. Stmt. (Dkt.
No. 5485) at 211. But there is no logical connection between the bar on involuntary proceedings for non-profits and
application of the best interests test as a mandatory chapter 11 confirmation requirement in this case. The best interests
test requires comparison of the plan value with the outcome of a hypothetical chapter 7 proceeding. The hypothetical
chapter 7 proceeding in this case would be a hypothetical voluntary chapter 7 case. The best interests standard is
routinely applied in chapter 11 cases involving non-profit entities. See, e.g., In re Roman Catholic Archbishop, 339
B.R. 215, 227 (Bankr. D. Or. 2006) (discussing application of best interest test to plan proposed by a non-profit entity);
In re Cajun Elec. Power Coop., 230 B.R. 715, 741 (Bankr. M.D. La. 1999) (same); In re General Teamsters,
Warehousemen & Helpers Union Local 890, 225 B.R. 719, 733-34 (Bankr. N.D. Cal. 1998) (same).
                                                            10
                Case 20-10343-LSS           Doc 5964         Filed 08/11/21     Page 11 of 20



§ 1123(a)(4)’s equal treatment requirement even though all class members received the same 7.5%

pro rata distribution, because only some of those creditors were “being compelled to give up their

valuable derivative claims—which [other creditors in that class had already surrendered]—to get

the same 7.5% distribution.” 437 B.R. at 148. The court concluded “[j]ust as the retention of the

derivative claim in a Quigley chapter 7 results in the violation of the ‘best interest’ test, the

compelled surrender of the derivative claim in a Quigley chapter 11 results in ‘unequal treatment’

under [ ]§ 1123(a)(4).” The same is true here.

          20.    The Disclosure Statement’s purported “liquidation analysis,” Dkt. 5485 at Ex. D,

is fatally flawed because it does not explain the factual or legal basis for the Debtors’ (or Local

Councils’) belief that certain assets of the Local Councils are restricted, or indicate how much each

Local Council will contribute from their (admittedly unrestricted) assets. Id. at 16 (asserting,

without elaboration, that restrictions regarding some assets have been “validated by BSA’s legal

analysis”). Cf. In re M.J.H. Leasing, Inc., 328 B.R. 363, 371 (Bankr. D. Mass. 2005) (finding a

failure of proof as to whether a third party’s contribution was substantial where no information

was provided regarding the third party’s assets or ability to pay); In re Mahoney Hawkes, LLP,

289 B.R. 285, 302 (Bankr. D. Mass. 2002) (“There is no information about whether the

contribution is significant in terms of what the partners are able to pay.”).

          21.    Even taking the liquidation analysis at face value, it shows many Local Councils

with significant unrestricted assets, including these with over $30 million in unrestricted net assets:

    Local Council              Unrestricted Net                  Claims*4                  Average Per
                               Assets                                                      Claim
    Sam Houston                $88,569,253                       752+                      $117,778.26
    Orange County              $38,005,058                       370+                      $102,716.37
    Cascade Pacific            $34,421,289                       487+                      $70,680.26
    National Capital Area      $33,820,605                       532+                      $63,572.57

4
  The Disclosure Statement does not disclose the number of claims against each Local Council. These claim numbers
are from a summary posted by the Tort PCVA Claimants’ Committee. See
http://www.pszjlaw.com/assets/htmldocuments/BSA%20Summary%20of%20Sexual%20Abuse%20Claims%20003.pd
f (last checked August 9, 2021).
                                                        11
              Case 20-10343-LSS          Doc 5964        Filed 08/11/21    Page 12 of 20



 Silicon Valley &            $33,397,061                     291+                     $114,766.53
 Monterey Bay
 Chief Seattle               $33,363,479                     297+                     $112,334.95
 Greater Los Angeles         $31,726,269                     1,136+                   $27,928.05

        22.     These seven Local Councils, alone, have at least $293,303,014 in unrestricted net

assets. Again, according to the Debtors’ (flawed) liquidation analysis, the 13 wealthiest Local

Councils have unrestricted net assets that exceed $500 million. Yet the Debtors suggest all 251

Local Councils should receive releases of current and future claims for a total of $600 million.

D.      Required Disclosure Regarding Unrelated Non-Debtor Protected Parties.

        23.     The Disclosure Statement and Plan indicate that a post-confirmation trustee can

enter into settlements that will release and enjoin current and future claims against non-debtor

Chartered Organizations, and neither creditors who actually hold abuse claims against such

Chartered Organizations, nor this Court, will have any say in approving that settlement or the

modification of the Court’s Channeling Injunction. Impacted creditors have no right to vote on

that relief, and this Court will not be asked to (or be in a position to) find that the expansion of its

Channeling Injunction to cover a new Protected Party is fair and equitable or that an overwhelming

number of impacted creditors support the relief. These procedures are wholly inadequate to protect

the rights of the parties being enjoined. Disclosure must be made as to the identity of any third

party non-debtor Chartered Organization that becomes a Protected Party under the Plan and the

contribution being made to obtain the protection of this Court’s Channeling Injunction before the

votes are cast and the votes of impacted creditors separately tallied so this Court can determine

whether there is overwhelming support from impacted creditors, or, in the alternative, if a

settlement with a Chartered Organization is reached post-confirmation that provides for the

modification of the Court’s Channeling Injunction to include that Chartered Organization as a

Protected Party, after notice and an opportunity for a hearing to assess the fairness of such post-

confirmation settlement to all affected claimants, at which point the Court can determine whether

                                                    12
                Case 20-10343-LSS             Doc 5964          Filed 08/11/21      Page 13 of 20



the necessary overwhelming majority of affected claimants support the proposed expansion of the

Channeling Injunction.

E.      Required Disclosure Regarding Coverage Positions Asserted by Liability Insurers.

        24.      The PCVA Claimants further object to the adequacy of the Disclosure Statement

because it fails to explain the material risks arising from hotly disputed coverage positions asserted

by the Debtors’ and non-debtor Protected Parties’ carriers (Dkt. No. 5684) that, if successful in

whole or in part, could substantially limit or eliminate insurer contributions and significantly

reduce amounts claimants could recover from the Trust. Although the PCVA Claimants believe

these self-serving “coverage defenses” are incorrect in the context of this case — legally and

factually — court decisions throughout the country have not been uniform in addressing them.

Accordingly, abuse survivors must understand the nature of these risks and that that the insurers

are well-funded, experienced in contesting abuse claims in the court system, and fully prepared to

engage in protracted litigation over their policy obligations. A number of “coverage defenses,” if

successful, could potentially eliminate insurer recoveries altogether, and others could reduce

amounts available to claimants. Moreover, the agreement of the Local Councils to resolve their

liability without the applicable insurers’ involvement and the transfer of the Local Council’s

insurance rights to the Trust trigger additional coverage defenses that could further diminish the

recovery from the insurers from what a claimant could achieve today 5 No abuse survivor should

read the Disclosure Statement and believe they will receive up to 100% of their claim awarded

through the TDP and matrix values without generally understanding these risks.

        25.      A number of “coverage defenses” are aimed at eliminating coverage entirely. For

example, some insurers contend that pursuing a bankruptcy to address the abuse liabilities and



5
  With respect to any future settlements with Chartered Organizations, the same concerns discussed herein would apply
with regard to shared insurance between the Debtors and the settling Chartered Organizations in light of the fact that,
starting in approximately 1978, the Chartered Organizations have generally been insured under the same policies as are
the Debtors.
                                                           13
              Case 20-10343-LSS         Doc 5964        Filed 08/11/21    Page 14 of 20



negotiate a proposed settlement, without first obtaining insurer consent, violates the cooperation

obligations of the policyholders and results in the forfeiture of coverage. Instead of viewing the

bankruptcy process as a legitimate means of addressing decades of sexual abuse nationwide, the

insurers would transform the bankruptcy into a coverage forfeiture event. Although PCVA

Claimants reject this contention, it has been asserted and should be identified and addressed in the

Disclosure Statement as a material risk that the insurers are seeking to shift onto abuse survivors.

However, the position of the insurers in this regard has been asserted and should be identified and

addressed in the Disclosure Statement. Another argument raised by insurers in an effort to

eviscerate billions of dollars of historic liability insurance challenges the assignment of insurance

policies to the Trust — a cornerstone of the Plan — as violative of the insurance contracts. The

insurers appear to accept that their “anti-assignment” defense is preempted by federal bankruptcy

law as to the Debtors, having lost the issue in multiple bankruptcy courts. See, e.g., In re

Combustion Engineering, Inc., 391 F.3d 190, 218 (3d Cir. 2004) (bankruptcy law preempts state

law and overrides anti-assignment provisions in debtors’ insurance policies). However, the

insurers continue to challenge assignments of non-debtor policies, an area that remains unsettled.

See id. at 219 (federal law preemption ruling not applicable to non-debtor participants in

bankruptcy); Fluor Corp. v. Superior Court, 61 Cal.4th 1175, 1219 (2015) (overturning prior state

law cases and permitting assignment of insurance after damage/injury has occurred). If successful

in their anti-assignment arguments, the insurers could deprive the Trust of billions of dollars of

insurance assets otherwise available to the nondebtors to cover their liabilities to abuse victims. As

currently drafted, the Disclosure Statement does not provide adequate information to allow a

reasonable Claimant to appreciate the material risks of the insurers’ positions on these key issues.

       26.     Other “coverage defenses” may not eliminate coverage entirely, but seek to reduce

available coverage substantially. The Debtors proclaim that the TDP may result in creditors

receiving up to 100% of the value assigned to their claim under the TDP, see Disc. Stmt. (Dkt.
                                                   14
                Case 20-10343-LSS             Doc 5964         Filed 08/11/21       Page 15 of 20



No. 5485) at 214, but they fail to disclose or discuss the insurers’ argument that those values are

not binding on the insurers and that their duty to indemnify their insureds may be capped at the

amounts their insureds paid into the Trust. Here, again, the law remains unsettled and conflicting. 6

If the trust distribution awards are not binding, and if the exposure of the insurers is capped at the

contribution of their insureds, an abuse survivor whose claim is valued at $2.7 million may receive

a small fraction of that amount. The Disclosure Statement must disclose these material risks so

abuse survivors can decide whether to vote in favor of a plan that leaves these issues unresolved.

        27.      The PCVA Claimants further object because the Disclosure Statement fails to

explain how creditors will be affected if the insurers prevail on these contentions. The Disclosure

Statement goes to great lengths to make abuse survivors believe there is a chance they will actually

receive 100% of the value assigned by the TDP, see Disc. Stmt. (Dkt. No. 5485) at 214, but it fails

to disclose how claimants will fare if the insurers prevail on one or more of their “coverage

defenses.” The Disclosure Statement indicates there are approximately 82,500 non-duplicate

claims by survivors of child sexual abuse. As it stands, the Plan would provide each Claimant an

average of about $10,000 (or significantly less after administrative expenses), from the funds

provided by the Debtors and the Local Councils, far less than the TDP value of these claims. The

Debtors rely on the availability of assigned insurance coverages to make up the difference, which

underscores why claimants must have adequate information to evaluate the risks of the Plan,

including any risks as to denial or restriction of insurance coverage.




6
  Compare Fuller–Austin Insulation Co. v. Highlands Ins. Co., 135 Cal. App. 4th 958, 999-1000 (Cal. Ct. App. 2006)
(finding insurer is only required to pay trust payment percentage, not full allowed value); Flintkote Co. v. Aviva PLC,
177 F. Supp. 3d 1165, 1178–80 (N.D. Cal. 2016) (discussing Fuller-Austin at length and adopting its holding as
binding law in California on the interpretation of insurance indemnification contracts), with UNR Indus., Inc. v.
Continental Casualty Co., 942 F.2d 1101, 1105 (7th Cir. 1991) (concluding under Illinois law, insurer is obligated to
pay full allowed value, not just the trust payment percentage, in order to avoid insurer benefitting from UNR’s
bankruptcy); National Union Fire Ins. Co. of Pittsburgh v. Porter Hayden Co., 2012 U.S. Dist. LEXIS 29568 at *11-16
D. Md. Mar. 6, 2012 (rejecting Fuller-Austin and concluding under Maryland law, insurers are required to pay full
allowed claim value).
                                                          15
              Case 20-10343-LSS          Doc 5964        Filed 08/11/21    Page 16 of 20



                                            III. PRAYER

       28.     The Court should order the Debtors to modify the Disclosure Statement, the Plan,

and the Solicitation Procedures so that (1) there is proper segregation and weighting of the votes

of the holders of timely direct abuse claims to enable this Court to make the requisite findings to

enter the discharge, third-party releases, and Channeling Injunction that is sought; (2) proper

disclosure is made of the assets and liabilities of Local Councils (and any Protected Party) such

that direct abuse claimants can meaningfully assess whether the Plan meets the best interests of

creditors test; (3) disclosure and opportunity to object to the fairness of any proposed settlement

for a Chartered Organization be afforded to all affected claimants before such a Chartered

Organization can be deemed a Protected Party under this Court’s Channeling Injunction, and (4)

disclosure regarding the coverage positions asserted by liability insurers that, if successful in whole

or in part, could substantially limit or eliminate insurer contributions and significantly reduce

amounts claimants could recover.

                                                   Respectfully submitted,

                                                   BIELLI & KLAUDER, LLC

Dated: August 11, 2021                             /s/ David M. Klauder
       Wilmington, Delaware                        David M. Klauder, Esquire (No. 5769)
                                                   1204 N. King Street
                                                   Wilmington, DE 19801
                                                   Phone: (302) 803-4600
                                                   Fax: (302) 397-2557
                                                   Email: dklauder@bk-legal.com

                                                   – and –

                                                   /s/ Michael T. Pfau
                                                   PFAU COCHRAN VERTETIS AMALA PLLC
                                                   Michael T. Pfau, Esquire
                                                   Jason P. Amala, Esquire
                                                   Vincent T. Nappo, Esquire
                                                   Benjamin B. Watson, Esquire
                                                   403 Columbia Street, Suite 500
                                                   Seattle, WA 98104
                                                   Phone: (206) 451-8260
                                                    16
Case 20-10343-LSS   Doc 5964    Filed 08/11/21   Page 17 of 20



                           Fax: (206) 623-3624
                           michael@pcvalaw.com
                           jason@pcvalaw.com
                           vnappo@pcvalaw.com
                           bwatson@pcvalaw.com



                           Counsel to the PCVA Claimants




                           17
            Case 20-10343-LSS         Doc 5964       Filed 08/11/21   Page 18 of 20




                                      APPENDIX A
        The foregoing Supplemental Objection to the Adequacy of Debtors’ Disclosure Statement
in Support of Amended Chapter 11 Plan of Reorganization was filed by the following creditors
who each filed a Sexual Abuse Survivor Proof of Claim and are represented by Pfau Cochran
Vertetis Amala PLLC (the “PCVA Claimants”). The numbers below are the claim numbers for
each creditor’s Sexual Abuse Survivor Proof of Claim.

  3412      6363     11106    16250     21279        28216   35170    42368    48522   63914
  3468      6365     11109    16251     21287        28223   35171    42552    48524   63921
  3470      6366     11117    16252     21311        28233   35180    42556    48528   63970
  3480      6367     11119    16254     21316        28241   35187    42565    48532   64018
  3508      6368     11120    16255     21324        28245   35192    42568    48537   64038
  3514      6369     11122    16256     21344        28247   35195    42576    48539   64069
  3516      6370     11123    16258     21355        28248   35212    42589    52929   64080
  3518      6376     11127    16259     21357        28262   35219    42592    52940   64137
  3548      6380     11184    16261     21361        28265   35233    42599    52946   64184
  3550      6381     12814    16262     21368        28267   35266    42606    52949   64211
  3552      6382     12818    16263     21382        28270   36476    42608    52960   64213
  3556      6383     12819    16264     21586        28272   36480    42609    52969   64279
  3626      6384     12821    16265     21607        28273   36484    42615    53104   64324
  3628      6394     12823    16266     21720        28276   36494    42625    53128   65698
  3630      6397     12824    16267     22410        28279   36495    42634    53153   65699
  3632      6398     12829    16269     22414        28280   36501    42635    53172   65706
  3634      6399     12861    16270     22433        28283   36515    42637    53191   65767
  3636      6400     12882    16271     22446        28285   36521    42640    53208   65804
  3637      6401     12883    16272     22459        28291   38009    42647    53213   65806
  3638      6402     12895    16273     22463        28296   38081    42650    53230   65873
  3640      6403     12896    16275     22494        28300   38083    42679    53287   66078
  3642      6406     12912    16276     22507        28303   38089    42680    53303   70221
  3644      6408     12918    16278     22508        28305   38107    42689    53315   70284
  3646      7930     12923    16279     22518        28314   38131    42697    53328   70689
  3648      7931     12929    17291     25251        28315   38133    42702    53337   70776
  3652      7933     12937    17295     25252        28319   38139    42705    53360   70873
  3654      7934     12940    17297     25253        28323   38154    42706    53374   70880
  3656      7937     12942    17299     25254        28333   38172    42707    53389   71140
  3658      7938     12947    17309     25256        28335   38173    42709    53392   71157
  3663      7940     12952    17310     25257        28343   38280    42723    53412   71170
  3665      7943     12957    17318     25258        28345   38281    42725    53416   71258
  3669      7944     12962    17321     25259        28351   38282    42736    53447   71261
  3675      7945     12963    17325     25261        29580   38296    42738    53466   71311
  3677      7952     12968    17327     25262        29581   38311    42744    53467   71350
  3681      7957     12969    17334     25264        29583   38319    42746    53468   71409
  3683      7963     12970    17335     25265        29586   38325    42756    53472   71414

                                                18
        Case 20-10343-LSS      Doc 5964       Filed 08/11/21   Page 19 of 20



3685   7964    12989   17336     25266        29587   38340    42761    53474   71490
3689   7968    12991   17337     25267        29588   38341    42768    53487   71568
3691   7972    12992   17343     25269        29592   38345    42792    53489   71579
3693   7975    12993   17346     25270        29594   38346    42796    53522   71654
3701   7981    13003   17347     25271        29596   38352    42817    53530   71786
3943   7989    13451   17348     25272        29597   38361    42819    53533   71822
3944   7993    14017   17349     25275        29600   38364    44476    53557   71824
3945   8001    14024   17350     25276        29603   38365    44511    53558   71886
3946   8003    14025   17351     25277        29606   38381    44512    53565   71904
3947   8005    14028   17352     25278        29613   38389    44518    53578   71909
3948   8008    14031   17353     25279        31921   38394    44550    53581   71985
3949   8012    14032   17356     25281        31927   38404    44573    56184   72008
3950   8013    14035   17357     25283        31930   38408    44610    56189   72035
3951   8595    14036   17359     25284        31961   38417    44614    56214   72076
3952   9153    14038   17931     25285        31976   38423    44654    56216   72106
3953   9162    14039   18782     25286        31988   38432    44700    56492   72111
3954   9193    14041   18787     25287        32052   38434    44730    56514   72129
3955   9228    14042   18788     25288        32061   38436    44844    56547   72142
3956   9229    15183   18820     25289        32071   38444    44857    56598   72145
3957   9230    15193   18826     25290        32114   38455    44873    56600   72177
3958   9231    15198   20615     25291        32136   38474    44884    56666   72192
3959   9235    15202   20624     25292        32140   40105    44914    56681   72233
4331   9237    15205   20647     25293        32141   40106    44946    56684   72312
4332   9240    15206   20659     25294        32158   40116    44998    56685   72365
4333   9272    15207   20667     25295        32160   40133    45006    56696   72390
4335   9276    15213   20682     25296        32163   40134    45044    56697   76263
4341   9278    15215   20685     25297        32164   40142    45058    56760   76284
4343   9324    15216   20708     25298        32165   40154    45064    56789   76330
4344   9331    15219   20714     25300        32206   40156    45082    56805   76377
4347   9361    15220   20725     25304        32223   40163    45087    56810   76632
4348   9363    15221   20747     25305        32230   40176    45088    56833   76708
4352   10227   15223   20760     25306        32255   40177    45092    57456   82969
4353   10231   15224   20768     25307        32270   40188    45095    57630   83136
4354   10232   15230   20770     25308        32290   40392    45103    57639   83195
4422   10235   15332   20779     25309        32307   40410    45109    57642   84975
4423   10242   15333   20781     25311        32336   40412    47687    60302   85019
4469   10243   15342   20782     27884        32344   40428    47729    60369   85034
4480   10246   15345   20784     27914        32353   40448    47745    60443   85142
4483   10259   15461   20790     27954        32384   40467    48013    60615   85171
4520   10260   15505   20812     27955        32389   40480    48028    60751   85291
4529   10261   15619   20825     27963        32392   40481    48035    60816   89625
4533   10269   15627   20839     27972        32403   40496    48057    60923   89784
4538   10368   15631   20850     27974        32404   40498    48059    61276   89830
4545   10374   15638   20863     28003        32412   40521    48060    61690   89904
                                         19
        Case 20-10343-LSS      Doc 5964       Filed 08/11/21   Page 20 of 20



4547   10508   15643   20872     28007        32427   40526    48087    61800    90742
4554   10992   15646   20876     28065        32430   40529    48089    61811    90828
4558   10993   15647   20879     28070        32431   40532    48093    61834    90873
4680   11017   15655   20882     28071        32432   40545    48094    61957    90942
4684   11023   15677   20892     28078        32434   40577    48099    61977    90991
4687   11029   15681   20916     28080        32436   40590    48104    61978    91123
4688   11031   15682   20939     28083        32442   40591    48107    62111    91134
4689   11034   15683   20940     28089        32443   40592    48113    62125    91280
4690   11035   15685   20968     28091        32453   40599    48427    62183    91293
4691   11042   15686   20973     28093        32461   40606    48441    63267    91411
4692   11043   15735   20980     28098        32468   40610    48446    63346    91427
4693   11055   15740   21002     28099        32479   40617    48451    63359    91699
4694   11061   15742   21010     28101        32481   40621    48454    63436    91894
4698   11068   15746   21018     28126        32492   40622    48467    63438    92118
4699   11071   15747   21039     28128        32510   40624    48480    63532    92640
4700   11075   15749   21046     28136        32515   40631    48490    63571    93558
4702   11076   15750   21053     28139        32528   40632    48491    63591    93736
4706   11077   15753   21056     28151        32529   40634    48492    63645    93990
4707   11080   15759   21149     28159        32543   40636    48498    63670   104710
4710   11088   16244   21161     28170        32559   42259    48500    63701
4712   11093   16245   21174     28175        35156   42311    48501    63751
4715   11101   16246   21202     28187        35157   42329    48505    63771
4716   11103   16247   21212     28206        35163   42336    48506    63780
4723   11104   16248   21227     28210        35165   42355    48514    63791
4724   11105   16249   21272     28212        35169   42363    48520    63868




                                         20
